      
 

Case 4:19-cv-00655-BSM Document 40-20 Filed 09/11/20 Pagg :
PLAINTIFF’S

PULASKI COUNTY SPECIAL SCHOOL DISTRICT

Office of the Superintendent

    
 

June 26, 2017

Mr. Eli Keller
17 Sugarloaf Loop
Maumelle, AR 72113

Dear Mr. Keller:

’'m hand-delivering to you with this letter the last three years billings from PCSSD’s lead law firm,
Allen P. Roberts, PLA.

| must confess that I’m writing this with mixed emotions of anger and disappointment. | feel
angry because | believe you and Alicia Gillen spearheaded the school board to deny Janice Warren a
deserved promotion to Deputy Superintendent, not because of a difference of opinion with me over
her being the best qualified, but because of unhappiness with me over the desegregation case and
my management of the district’s legal representation. | was pointedly told that the Board did not
want John Walker running the district, which was believed to be the reason for my recommendation
to promote Or. Warren. Indeed, you made allegations of misconduct that were at worst direct orat
best only thinly veiled. This feeling was reinforced when you requested copies of bills from the Jaw
firm that deals most with John Walker.

I’ll pause here to say that | do realize that you're new at being a school board member. | recall

- myself as a beginning superintendent twenty years ago. The role of the Board members and
Superintendent is complicated. Indeed, | am still learning how to better do my job. My point is this.
l have a contract with two more full years to run; it does not require cause for the board to get rid of
me at any time. You don’t have to play games that hurt PCSSD and other people to make me look
bad. If you want me out of here all a majority of the board has to do is just tell me and I'm gone.
And | assure you if | go Allen’s law firm is gone. Likewise, if Allen goes, it’s the same as terminating

me.

| know we spend lots of money on lawyers. But the lawyers only do what | ask/tell them to do. |
get the bills; review the bills; | send them to Denise and her office reviews them again. We have
been audited by the Arkansas Legislative Audit each of the five past years and will once again stand
for audit when this fiscal year closes. |’ve approved all the work and all the charges we’ve incurred.
Again, if you have complaints about how much PCSSD is spending, or what it’s being spent on, I’m
the person to whom those complaints should be directed.

| want to stay in this job at least one more year, if not the full two years. | know | brag about the
things we've accomplished at PCSSD. However, the only thing | haven’t gotten done is to

PCSSD; Warren Pg. No. 201

 
Case 4:19-cv-00655-BSM Document 40-20 Filed 09/11/20 Page 2 of 2

accomplish full unitary status for PCSSD. | badly want to see our building program completed, but
the overriding goal | had in coming here that’s not finished is total unitary status.

| think we’re close; Indeed, | just gave Allen and Whitney a max/effort assignment to get us
unitary in facilities. They're very doubtful John Walker will agree, so | told them to assume it’s going
to be contested. Prepare the pleadings; get them approved by me, inform the board, and file. Then
move forward with all due haste. Be amenable to a stipulation, but get ready for trial. Repeating
what | said above, if you disagree, please tell me.

Anyway, here’s the billing material you requested. Please review this letter and the material as
soon as possible. If you disagree with the letter or think we have a problem with how I’m managing
the desegregation case or other legal work, let me know as scon as possible. I’d love to try and talk
it out with you one-on-one. Indeed, | like you perso nally, and, as you know, strongly supported your
school board candidacy. And if submitting it ta the whole board is necessary, that should be done in
a manner that is as non-damaging to PCSSD as is possible,

incerely,
4) xg

a Guess, Ed.D.
Superintendent

925 East Dixon Road 0 Little Rock, Aricansas 72206
Phones: (501) 234.2001 0 Fax: (501) 490-0483 0 Email: jguess@pessd.org

PCSSD; Warren Pg. No. 202
